48 F.3d 1228NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Toribio Carmelo MENDOZA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-70491.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 21, 1995.*Decided Feb. 28, 1995.

On Petition for Review of an Order of the Board of Immigration Appeals, INS No. Avp-gcl-mll.
BIA
PETITION DENIED.
Before:  SCHROEDER, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Toribio Carmelo Mendoza, a native and citizen of Nicaragua, petitions for review of the Board of Immigration Appeals' ("BIA") summary dismissal of his appeal from an immigration judge's ("IJ") decision denying his applications for asylum and withholding of deportation.  We deny the petition for review.


3
The government contends that because Mendoza has failed to raise any issues regarding the BIA's summary dismissal in his opening brief, he has waived the right to challenge the BIA's decision.  This contention has merit.


4
"It is well established in this Circuit that claims which are not addressed in the appellant's brief are deemed abandoned."  Collins v. City of San Diego, 841 F.2d 337, 339 (9th Cir.1988);  accord Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir.1986).  Here, Mendoza has failed to raise in his opening brief any issues regarding the propriety of the BIA's summary dismissal.  Moreover, Mendoza has made no reply in this court to the government's waiver argument.  We therefore conclude that Mendoza has waived his right to challenge the BIA's summary dismissal.  See Collins, 844 F.2d at 339.


5
In addition, "this court's review is limited to the decision of the BIA."  Elnager v. INS, 930 F.2d 784, 787 (9th Cir.1991).  Thus, we decline to consider Mendoza's direct challenge to the IJ's decision.  See id.


6
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3